 Case 4:20-cv-00060-SDJ Document 78 Filed 11/20/20 Page 1 of 2 PageID #: 593




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

U.S. EQUAL EMPLOYMENT                              §
OPPORTUNITY COMMISSION,                            §
                                                   §
        Plaintiff,                                 §
                                                   §     CIVIL ACTION NO. 4:20-CV-060-SDJ
v.                                                 §
                                                   §
TIM SHEPHERD, MD., P.A. d/b/a                      §
SHEPHERD HEALTHCARE                                §
&                                                  §
BRIDGES HEALTHCARE, P. A.                          §
                                                   §
      Defendants.
______________________________________


                                  NOTICE OF APPEARANCE


       COMES NOW Esha Rajendran and enters her appearance in the above-captioned

proceeding as counsel for the Plaintiff Equal Employment Opportunity Commission (hereafter

“EEOC” or “the Commission”) and does hereby request that all notices, applications, motions,

complaints, orders, pleadings, and all other papers filed in this action be addressed and promptly

delivered to the undersigned. I certify that I am admitted to practice in the Eastern District of Texas

and am a registered CM/ECF user.

                                                       Respectfully Submitted,

                                                       /s/ Esha Rajendran
                                                       ESHA RAJENDRAN
                                                       Trial Attorney
                                                       Texas Bar No. 24105968


                                                                                                     1
Case 4:20-cv-00060-SDJ Document 78 Filed 11/20/20 Page 2 of 2 PageID #: 594




                                        EQUAL EMPLOYMENT OPPORTUNITY
                                        COMMISSION
                                        Dallas District Office
                                        207 South Houston Street, 3rd Floor
                                        Dallas, Texas 75202
                                        Tel No. (972) 918-3626
                                        Fax No. (214) 253-2749




                                                                              2
